Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No.1:21-cv-20636-DPG

  PEACH.COM, LLC,
  a Delaware Limited Liability Company, and
  LEVINSON MANAGEMENT GROUP LLC,
  a Florida Limited Liability Company

                 Plaintiffs,
  vs.

  PEACHLY, LLC,
  a Nevada Limited Liability Company, and
  KERIM ERAVCI, an Individual.

        Defendants.
  ________________________________________________/

       PLAINTIFFS’ MOTION FOR LEAVE TO CONDUCT JURISDICTIONAL
   DISCOVERY AND STAY OF DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
    PERSONAL JURISDICTION (D.E. 10) PENDING JURISDICTIONAL DISCOVERY

         Plaintiffs Peach.com, LLC (“PLC”) and Levinson Management Group, LLC (“LMG”)

  (both collectively “Plaintiffs”) hereby file this Motion for Leave to Conduct Jurisdictional

  Discovery on Defendants Peachly, LLC (“Peachly”) and Kerim Eravci (“Eravci”) (both Peachly

  and Eravci collectively the “Defendants”) and to stay briefing of Defendants’ Motion to Dismiss

  for Lack of Personal Jurisdiction (D.E. 10) (hereinafter the “Dismissal Motion”) pending

  jurisdictional discovery, and in support provide as follows:

    I.   INTRODUCTION AND BACKGROUND

         On February 16, 2021, Plaintiffs filed the instant action against Defendants Peachly and

  Eravci for federal unfair competition under 15 U.S.C. §1125(a), federal cybersquatting under 15

  U.S.C. §1125(d), and common law unfair competition under Florida law. On March 26, 2021,

  Defendants filed a Motion to Dismiss for Lack of Personal Jurisdiction claiming that “Defendants

  have no contacts with Florida whatsoever, minimal or otherwise.” See D.E. 1, pg. 1. In support of
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 2 of 20




  this motion, Defendants have provided the lawyerly drafted declaration of Defendant Eravci, the

  sole manager and member of Defendant Peachly, in which he declares in largely conclusory terms

  that Peachly conducts no business in Florida, has derived no income from Florida residents, and

  has not targeted Florida residents with any marketing. D.E. 10-1, ¶ 21, 23-24.

         Plaintiffs’ Complaint pleads a prima facie case of personal jurisdiction providing that:


         Venue is proper, inter alia, under 28 U.S.C. §1391(b)(2) because, on information
         and belief, a substantial part of the events or omissions giving rise to Plaintiffs’
         three causes of action plead herein occurred in this judicial district. Such events
         include Defendants’ advertising, marketing and promotion of their Peachly Website
         and Join Peachly Website within this judicial district. More specifically,
         Defendants’ Join Peachly Website operates to attract potential content creators to
         form accounts and post photographic, video and streaming content on the Peachly
         Website, including content creators located within the Southern District of Florida.
         Likewise, Defendants have used, are using, and intend to continue to use the
         implicated PEACHLY Trade Name for the purpose of attracting potential third-
         party users located within this judicial district to their competing Peachly Website.
         All of the foregoing actions target individuals within this judicial district away from
         the PEACH Website, resulting in irreparable harm, including but not limited to
         consumer confusion in light of Plaintiffs’ valuable and exclusive rights in the
         PEACH Mark, as well as related damages felt by Plaintiffs within the Southern
         District of Florida.

  D.E. 1, ¶ 7. As shown above, Plaintiffs’ basis for personal jurisdiction also addresses how

  Defendants have used not only the Join Peachly Website (located at www.JoinPeachly.com) but

  also other on-line recruiting sites for the purpose of “attracting potential third-party users located

  within this judicial district to their competing Peachly Website.” See id. This not only includes

  Defendants’ implicated site at www.Peachly.com (the “Peachly Website”), but also the Join

  Peachly Website, and the newly discovered www.TryPeachly.com (the “Try Peachly Website”)

  (collectively the Join Peachly Website and the Try Peachly Website are collectively herein referred

  to as the “Peachly Solicitation Websites”).




                                                    2
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 3 of 20




         Without providing any supporting evidence to the contrary, Defendants’ Dismissal Motion,

  nakedly attacks Plaintiffs’ jurisdictional allegations (at D.E. 1, ¶ 7) stating that they “are simply

  false” without actually addressing the role of Defendants’ Peachly Solicitation Websites to recruit

  Florida content creators. D.E. 10, pg. 3. Instead, Defendants merely cite generally to Eravci’s

  lawyerly drafted sworn representation, providing that:


         Defendants have not advertised, marketed, or promoted their platform within this
         District; Defendants’ platform does not ‘operate to attract potential content
         creators’ within this District and Defendants have not used the PEACHLY mark to
         attract potential users located in this District.

  See D.E. 10, pg. 3.


          Notably, however, in Eravci’s declaration he admits that “Peachly operates a website at

  <peachly.com>, an online platform on which artists, entertainers, and influencers can create, host,

  and market original content as well as engage and interact directly with consumers.” D.E. 10-1, ¶

  5. Eravci further admits how Peachly acquired the Join Peachly website for use as a “a separate

  marketing platform for the Peachly site.” Id. at ¶ 12. Tellingly, while the Eravci Declaration makes

  unsupported statements that Peachly.com “has not targeted Florida residents with any marketing,”

  the declaration avoids addressing whether either of the Peachly Solicitation Websites, including

  the Join Peachly Website, have ever solicited anyone from Florida (and/or whether any banner

  advertising, pay-per-click and/or any related online marketing has yielded interest from Florida

  content creators). Defendants have likewise failed to address any underlying Google Analytics, or

  similar website metrics, as to the number of Floridians who have viewed, looked at, or accessed

  any of the Peachly Solicitation Websites. Likewise, there are no statistics as to the number of

  individuals from Florida who have solicited to become content creators (performers) for




                                                   3
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 4 of 20




  Defendants’ Peachly Website including but not limited to through the Peachly Solicitation

  Websites.

         Moreover, Defendants’ sole declaration relied upon in support of the Dismissal Motion is

  completely silent as to whether any on-line advertising, banner advertising, advertising via third-

  party websites, and/or pay per click advertising has resulted in inquiries from Florida. Thus,

  Defendants’ Dismissal Motion (and its supporting Eravci Declaration) fail to address Plaintiffs’

  jurisdictional basis as pled (at D.E. 1, ¶ 7) – which is rooted in how the Join Peachly Website has

  attracted content creators located in Florida and/or this Judicial District.

         Further, Eravci represents under penalty of perjury that:

         As of March 26, 2021, Peachly.com is still in the beta testing phase, and has not yet
         accepted any actual clients other than beta testers. At this point, the entries into the
         user account have been from developers, beta testers and usually consist of random
         characters inputted by the developers and beta testers and not actual user data. The
         database gets filled up with random, meaningless data. So it gets deleted before the
         product goes into actual launch. Therefore, we do not yet have a customer database.

  D.E. 10-1, ¶ 26. This sworn representation, however, is factually inconsistent with publicly

  accessible information found on Defendants’ Peachly Website and the Peachly Solicitation

  Websites. Specifically, the Eravci Declaration purports that Peachly “has not accepted any actual

  clients”, however, a video found on

   the Peachly Solicitation Websites (found at https://trypeachly.com) claims that “Peachly has

  thousands of creators and counting”:




                                                    4
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 5 of 20




                                        5
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 6 of 20




  In short, the video represents that Defendants have thousands of content creators (i.e., performers)

  for the Peachly Website – which directly contradicts the Eravci Declaration D.E. 10-1 at ¶ 26.

            Unsurprisingly, Eravci, in his declaration, fails to address Peachly’s public statements

  provided in the video and instead tries to word-smith around the issue by stating that “Peachly.com

  is still in the beta testing phase, and has not yet accepted any actual clients other than beta testers.”

  See D.E. 10-1, ¶ 26. This statement, if true, can be misleading at best given that Eravci does not

  make clear who constitutes a “beta-tester” nor whether beta-testers are monetizing their content

  using the platform.

            Further, the publicly-facing reviews of Peachly’s influencers claimed to be “[u]sing

  Peachly”, note that content creators are already monetizing their content on Peachly, despite

  Eravci’s testimony that “[t]he website is still in its beta testing phase and has earned no revenue to

  date.” See D.E. 10-1, ¶ 6. For instance, on Peachly’s Solicitation Websites, Peachly content creator,

  Corrie Yee, left a review stating that “Peachly allowed [her] to increase [her] income and follower

  count”:




                                                     6
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 7 of 20




  Similarly, as shown above, yet another Peachly content creator, Linda Marie, claims that she “can

  now charge what [she] wants for [her] content.” Further, Peachly content creator, Alexa Ortiz,

  states how “Peachly gave [her] the freedom to create better content and charge more for it,” while

  Peachly content creator, Georgia Marshal, represents how she has “been able to make more money

  with [her] audience”:




         Similar contradictory statements are found on Defendant Peachly’s Twitter account where

  Defendants have noted how a fifth content creator named Adrianne George has been using the

  Peachly Website “to increase [her] income”:




                                                  7
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 8 of 20




  Likewise, another content creator named Sarah Maillard notes in the January 14th Twitter post

  shown below that Peachly.com allows her to “make more money with [her] audience”:




  In short, on no less than six instances, Peachly’s content creators / social media influencers have

  publicly represented that they employ the Peachly Website, which has resulted in creating not only

  revenue, but increased revenue – which is at odds with the Eravci’s sworn representation that the

  Peachly Website “has earned no revenue to date.” See D.E. 10-1, ¶ 6




                                                  8
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 9 of 20




         Further, Defendants also provide educational resources for Peachly content creators

  including various on-line courses, training videos, and/or related material (herein the “My Peachly

  School”) including: (a) the Peachly Beginner Course, (b) the Peachly Intermediate Course, and (c)

  the Peachly Advanced Course available at https://peachly.teachable.com/courses/ as shown below:




         Notably, Defendants charge users of the My Peachly School $17.84 per month for access

  to the “Peachly Intermediate Course” offered at https://peachly.teachable.com/p/intermediate

  which claims to provide “tips, secrets and growth hacks from seasoned content creators earning

  over $70K/month!” including how Peachly’s “Top influencer Corrie Lea teaches how she makes

  over $70K/month” as shown below:




                                                  9
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 10 of 20




   Similarly, Defendants charge users of the My Peachly School $34.23 per month (or $273.84 for

   the      Yearly   Package)   for   access    to   the    “Peachly    Advanced   Course”   offered   at

   https://peachly.teachable.com/p/advanced which claims to provide how “Corrie Yee breaks down

   the bottom line on how to get to the Money!” including “tips, secrets, and growth hacks from top

   influencers with over 1M+ followers!” as shown below:




   When registering for access to these paid courses (the Peachly Intermediate Course or the Peachly

   Advanced Course) on the My Peachly School, users must also provide their street address, city,

   state,      and    zip   code,      as      provided      for   in     the   following    fields    at

   https://sso.teachable.com/secure/859662/current_user/address, as shown below:




                                                       10
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 11 of 20




   Therefore, Defendants should have (and should be easily able to produce during jurisdictional

   discovery) electronically-stored information relating to the geographic location of said content

   creator who have subscribed to the My Peachly School.

          Further, apart from those seeking to take the two foregoing courses offered on the My

   Peachly School, prospective content creators on Peachly, LLC are required to scan their driver’s

   license and/or passport information to obtain accounts on the Peachly APP and/or

   www.Peachly.com and therefore also provide their addresses to Defendants:




          Given that Peachly is solely an online platform – that scanned data is then populated to

   provide to Defendants each content creator’s name and address – such that Defendants can quickly

   and efficiently collect data concerning the location of its content creators. In short, Peachly’s

   system collects geography-specific information as to each content creator which is readily

   available for Defendants to search and analyze to determine where content creators live. Tellingly,

   Defendants’ Dismissal Motion (and supporting declaration) fails to address to the overall number




                                                   11
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 12 of 20




   (and related percentage) of their content creators hailing from Florida which may be gleaned from

   that data.

           On April 2, 2021, after having an opportunity to review Defendants’ Dismissal Motion and

   its supporting Eravci declaration, Plaintiffs prepared and circulated to opposing counsel a

   memorandum detailing the discrepancies in the Eravci declaration in light of the foregoing publicly

   available information. See Exhibit A. Plaintiffs requested that Defendants agree to limited

   jurisdictional discovery, allowing Plaintiffs to prepare an informed response to Defendants’

   Dismissal Motion, and provided applicable case law in support thereof. Plaintiffs specified that

   they would seek the following type of jurisdictional discovery (See Exhibit A, pg. 10):


       •   A set of focused requests for production of documents limited solely to
           jurisdictional issues, including issues regarding Defendants’ on-line advertising
           and marketing efforts (including banner ads, pay-per- click, etc.), as well as Google
           Analytics and related statistics as to viewership of the Peachly Solicitation
           Websites. These requests would also include any data obtained from inquiries from
           the Peachly Solicitation Websites and/or Peachly.com that includes geographic
           identifiers (ie, State and/or zip code information) when content creators form a
           Peachly accounts (including based on payment particulars that provide state and/or
           zip codes), as noted below:




       •   A set of interrogatories focused on the foregoing jurisdictional issues, including
           related metrics and/or statistics associated with Peachly account holders and/or
           applicants.
       •   A Rule 30(b)(6) deposition of Peachly LLC (to last five hours), and a deposition of
           Mr. Eravci (to last three hours) to take place in Phoenix.

                                                    12
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 13 of 20




   Plaintiffs also proposed that responses to both jurisdictional discovery requests would be due

   within 15 days of service (including document production) and that depositions would take place

   10 days later in Phoenix. Id. at pg. 11. Plaintiffs also informed Defendants that they would ask the

   Court for 30 days from such depositions to file our response in opposition to be able to obtain

   transcripts and prepare a response. Id.

          Four days later, Plaintiffs sent a follow-up conferral email and provided copies of the seven

   interrogatories (Exhibit B), and fifteen requests for production (Exhibit C) that Plaintiffs would

   serve for jurisdictional discovery. Id. at pg. 4-6. In response, Defendants’ counsel asked that

   Plaintiffs send “up to five focused interrogatories and requests for production limited solely to

   jurisdictional issues” and expressed that Defendants were “willing to consider whether [they] will

   agree to respond to those [requests] without the need for [Plaintiff] to file a motion.” See Exhibit

   C, pg. 4. Defendants further added that they were “not, however, willing to agree to a deposition.”

   Id. After several exchanges, Defendants abruptly ended conferral discussions stating that

   Defendants “do not consent to jurisdictional discovery” nor do they consent to “staying

   [Plaintiffs’] response to the motion for purposes of conducting discovery.” Id. at pg. 1.

          Moreover, Defendants have been unresponsive to Plaintiffs’ efforts to prepare and finalize

   a joint motion for entry of a protective order to govern the exchange of confidential information.

   On March 25, 2021, Plaintiffs first circulated a draft of a proposed protective order for review by

   Defendants. See Exhibit D. On April 6, 2021, 12 days later, having not received any response

   from Defendants, Plaintiffs sent a follow-up email requesting that Defendants “advise as to the

   status of any edits / revisions in light of the likely need for jurisdictional discovery.” Id. As of the

   filing of this motion, Defendant have not yet responded to Plaintiffs conferral efforts regarding the

   proposed protective order – attached hereto as Exhibit E.


                                                     13
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 14 of 20




    II.    LEGAL AUTHORITY

           To withstand a motion to dismiss for lack of personal jurisdiction under Federal Rule of

   Civil Procedure 12(b)(2), the plaintiff must plead sufficient facts to establish a prima facie case of

   jurisdiction over the non-resident defendant’s person. Virgin Health Corp. v. Virgin Enters. Ltd.,

   393 F. App'x 623, 625 (11th Cir. 2010). The district court “must accept the facts alleged in the

   complaint as true, to the extent they are uncontroverted by the defendant’s affidavits.” H.E.R.O.,

   Inc. v. Self, 24 Fla. L. Weekly Fed. D250 (U.S. S.D. Fla. May 17, 2012) (citing Consol. Dev. Corp.

   v. Sherritt, Inc., 216 F.3d 1286, 1291 (11th Cir. 2000)). If the defendant sustains its burden of

   challenging the plaintiff's allegations through affidavits or other competent evidence, the plaintiff

   must substantiate the jurisdictional allegations in the complaint by affidavits, testimony, or other

   evidence of its own. Future Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th

   Cir. 2000). Where the evidence conflicts, however, the district court must construe all reasonable

   inferences in favor of the plaintiff. See PVC Windoors, Inc. v. Babbitbay Beach Constr., N.V., 598

   F.3d 802, 810 (11th Cir. 2010). “If such inferences are sufficient to defeat a motion for judgment

   as a matter of law, the court must rule for the plaintiff, finding that jurisdiction exists.” Id.

           Longstanding precedent in the Eleventh Circuit indicates that “jurisdictional discovery is

   highly favored before resolving Federal Rule of Civil Procedure 12(b)(2) motions to dismiss for

   want of personal jurisdiction.” See United Healthcare of Fla., Inc. v. Am. Renal Assocs. Holdings,

   No. 16-81180-CIV-MARRA/MATTHEWMAN, 2016 U.S. Dist. LEXIS 188785, at *4-5 (S.D.

   Fla. Dec. 2, 2016) (citing Eaton v. Dorchester Development, Inc., 692 F.2d 727, 731 (11th Cir.

   1982); Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (a motion to

   dismiss for lack of personal jurisdiction may require limited discovery so that a meaningful ruling

   can be made); Majd-Pour v. Georgiana Community Hosp., Inc., 724 F.2d 901, 903 (11th Cir. 1984)


                                                      14
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 15 of 20




   (“[a]lthough the plaintiff bears the burden of proving the court's jurisdiction, the plaintiff should

   be given the opportunity to discover facts that would support his allegations of

   jurisdiction”); Blanco v. Carigulf Lines, 632 F.2d 656, 657 (5th Cir. 1980) (dismissal was in error

   where defendants had not responded to plaintiff's interrogatories); Skidmore v. Syntex

   Laboratories, Inc., 529 F.2d 1244, 1248-49 (5th Cir. 1976) (held “that the district court acted too

   drastically in entering its order of dismissal without giving plaintiff a further opportunity for

   discovery” though defendants had answered 184 interrogatories); Littlejohn v. Shell Oil Co., 483

   F.2d 1140, 1146 (5th Cir.1973) (en banc) (denial of jurisdictional discovery reversed though the

   plaintiff had agreed in writing that discovery would not take place until after the district court had

   ruled on defendants' motion to dismiss)).

          Further, “Federal courts have the power to order, at their discretion, the discovery of facts

   necessary to ascertain their competency to entertain the merits.” Eaton, 692 F.2d at 729 citing

   Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S. Ct. 2380, 57 L. Ed. 2d 253 (1978).

   “Where issues arise as to jurisdiction or venue, discovery is available to ascertain facts bearing on

   such issues.” Oppenheimer Fund, 437 U.S. at 351 n.13.

          Particularly, the Eleventh Circuit has held that“[i]f the jurisdictional question is genuinely

   in dispute and the court cannot resolve the issue in the early stages of the litigation, . . . then

   discovery will certainly be useful and may be essential to the revelation of facts necessary to decide

   the issue.” Eaton, 692 F.2d at 730 n.7.

          Moreover, in United Healthcare of Fla., Inc. v. Am. Renal Assocs. Holdings cited above,

   the court found that jurisdictional discovery was appropriate remarking that “Plaintiffs do not have

   personal knowledge of the inner workings of Defendants’ business organizations” and that

   “Plaintiffs may be able to establish an agency relationship that would have a bearing on personal


                                                    15
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 16 of 20




   jurisdiction.” UnitedHealthcare of Fla., Inc. v. Am. Renal Assocs. Holdings, No. 16-81180-CIV-

   MARRA/MATTHEWMAN, 2016 U.S. Dist. LEXIS 188785, at *5-6 (S.D. Fla. Dec. 2, 2016).

          Similar to the instant action, in Elardi v. I.S. Makinen, the court granted plaintiff’s request

   for jurisdictional discovery where plaintiff filed his motion for jurisdictional discovery within two

   weeks of the filing of the motion to dismiss for lack of personal jurisdiction, noting that “[w]hen

   coupling these considerations with the preference that cases be decided on their merits, the balance

   of interests weighs in Plaintiff's favor to determine whether personal jurisdiction exists.” Elardi v.

   I.S. Makinen Oy, No. 19-22229-Civ-WILLIAMS/TORRES, 2019 U.S. Dist. LEXIS 197554, at *7

   (S.D. Fla. Nov. 14, 2019).

   III.   ARGUMENT

          In order for Plaintiffs to prepare an informed response to Defendants’ Dismissal Motion,

   Plaintiffs should be given the opportunity to seek jurisdictional discovery to be able to assess the

   veracity of Eravci’s sworn declaration. This is particularly true in light of the serious discrepancies

   between the unsupported declaration of Eravci and the publicly facing information outlined-above

   found on the Peachly Solicitation Websites and Peachly’s Twitter account.

          Based upon the video and the statements of Peachly content creators promoted on the

   Peachly Solicitation Websites, inapposite to the Eravci declaration, it appears that thousands of

   Peachly users have been monetizing their content on the Peachly platform, which would in turn

   suggest that Peachly has viewers who have subscribed to or otherwise paid for access to the content

   of these Peachly content creators. However, Eravci has failed to address these content creators

   and/or viewers – much less has he provided any evidence or testimony concerning the location or

   residency of these content creators and/or viewers. Eravci instead resorts to providing conclusory

   unsupported statements, such as, claims that “Peachly does not conduct any business in the State


                                                     16
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 17 of 20




   of Florida and has entered no contracts in or to be performed in the State.” D.E. 10-1, ¶ 21.

   Jurisdictional discovery is therefore needed to assess the extent of Defendants’ contacts with

   Florida. Should Peachly content creators be located in Florida, this may dispel Eravci’s testimony,

   as the Court may find that content creators located in Florida have contracted with Peachly and

   thus Peachly conducts business in Florida sufficient to establish personal jurisdiction under

   Florida’s long arm statute. Moreover, should Peachly’s viewership consist of Florida residents, the

   Court may find that, conversely to Eravci’s testimony, Peachly does derive income from Florida

   residents and/or that Peachly does target Florida residents with its marketing. See D.E. 10-1, ¶ 23-

   24. As such, jurisdictional discovery is needed to uncover information regarding Google Analytics,

   or similar data, as to the number of Floridians who have viewed, looked at, or accessed any of the

   Peachly Solicitation Websites which Defendants have failed to provide thus far.

          Moreover, as detailed above, Peachly apparently maintains electronic records of the

   location of their prospective content creators and viewership. For instance, when registering for

   access to paid courses on the My Peachly School, users must provide their street address, city,

   state, and zip code. Additionally, Peachly requires that prospective content creators scan their

   driver’s license and/or passport to obtain accounts on the Peachly App and/or the Peachly Website

   and therefore provide their addresses to Defendants. Thus, Defendants should have records relating

   to the geographic location of these users which they have failed to produce absent court-ordered

   jurisdictional discovery.

          Since Peachly is an online platform, whose data is digitally stored, Defendants should be

   able to quickly and efficiently collect data concerning the location of its viewership, content

   creators, and above-mentioned My Peachly School participants without undue burden. Despite

   this, Defendants, during the conferral process regarding jurisdictional discovery, refused to


                                                   17
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 18 of 20




   provide any such electronic information and the Eravci declaration fails to provide any related

   information. Such information is critical in assessing the veracity of Eravci’s declaration and

   establishing whether Defendants have sufficient contacts with Florida for the Court to be able to

   exert personal jurisdiction over Defendants. See In re Zantac (Ranitidine) Prods. Liab. Litig., No.

   2924 20-MD-2924, 2020 U.S. Dist. LEXIS 203052, at *23 (S.D. Fla. Oct. 30, 2020) (granting

   plaintiffs’ request for jurisdictional discovery which plaintiffs argued is “necessary to enable them

   to rebut Moving Defendants’ declarations.” )

          Since there are genuine factual disputes as to the veracity of Eravci’s declaration and there

   exists a genuine dispute as to whether the Court can exert personal jurisdiction over Defendants,

   jurisdictional discovery is essential to the revelation of facts necessary to decide the issue. See

   Eaton, 692 F.2d at 730 n.7. As such, jurisdictional discovery should be made available to Plaintiffs

   in order to ascertain facts bearing on these issues. See Oppenheimer Fund, 437 U.S. at 351 n.13.

   Plaintiffs should not be forced to answer Defendants’ Motion to Dismiss for Lack of Personal

   Jurisdiction blindly and without the ability to question Eravci regarding his unsupported testimony.

          As such Plaintiffs request that the Court allow Plaintiffs to conduct limited jurisdictional

   discovery, consisting of seven interrogatories (Exhibit B), fifteen requests for production (Exhibit

   C), a Rule 30(b)(6) deposition of Peachly LLC (to last up to five hours) (Rule 30(b)(6) deposition

   topics attached as Exhibit F), and a deposition of Mr. Eravci (to last up to three hours) (both

   depositions to be taken in Phoenix). As shown in Exhibits B, C, and F, Plaintiffs’ interrogatories,

   requests for production, and 30(b)(6) deposition topics are focused on jurisdictional issues, namely

   Defendants’ activities in/relating to Florida, Defendants’ on-line advertising and marketing efforts

   (including banner ads, pay-per- click, etc.), Google Analytics and related statistics as to viewership

   of the Peachly Solicitation Websites, the geographic locations of and related metrics and/or


                                                    18
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 19 of 20




   statistics associated with Peachly content creators, and individuals enrolled for the My Peachly

   School’s Intermediate and Advanced Courses.

          Further, Plaintiffs propose that responses to both requests for production and

   interrogatories be due within 15 days of an order of the Court allowing jurisdictional discovery

   (including document production) and that depositions would take place 10 days later in Phoenix.

   Plaintiffs also propose that the Court stay briefing of Defendants’ Dismissal Motion such that

   Plaintiffs’ response would be due 30 days after the depositions to afford Plaintiffs time to obtain

   transcripts and prepare a response. Id.

   IV.    CONCLUSION

          Based on the foregoing, Plaintiffs respectfully request that this Motion for Leave to

   Conduct Jurisdictional Discovery and to stay briefing of Defendants’ Motion to Dismiss for Lack

   of Personal Jurisdiction pending jurisdictional discovery be granted.

          Dated: April 7, 2021

                                                     /s/ Robert H. Thornburg
                                                     Robert Thornburg
                                                     Florida Bar No. 630829
                                                     E-Mail: rthornburg@allendyer.com
                                                     Stephanie Vazquez
                                                     Florida Bar No. 1011124
                                                     E-Mail: svazquez@allendyer.com
                                                     Melissa Dangond
                                                     Florida Bar No. 1025285
                                                     E-Mail: mdangond@allendyer.com
                                                     ALLEN, DYER, DOPPELT
                                                     & GILCHRIST, P.A.
                                                     1221 Brickell Ave., Suite 2400
                                                     Miami, Florida 33131
                                                     Telephone: (305) 374-8303
                                                     Facsimile: (305) 374-8306

                                                     Counsel for Plaintiffs Peach.com LLC and
                                                     Levinson Management Group LLC



                                                   19
Case 1:21-cv-20636-DPG Document 16 Entered on FLSD Docket 04/07/2021 Page 20 of 20




                                  LOCAL RULE 7.1 CERTIFICATE

          Plaintiffs’ counsel conferred with Defendants’ counsel in good faith, and Defendants

   oppose the relief requested.




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 7, 2021, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or parties who are

   not authorized to receive electronically Notices of Electronic Filing.



                                                        /s/ Robert H. Thornburg
                                                        Robert Thornburg




                                                   20
